Citation Nr: 1048014	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a separate rating for a wrist disability 
characterized as carpal tunnel syndrome or thenar atrophy, 
claimed as a residual of a service-connected right hand disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to May 1958.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied a rating in excess of 10 percent for 
residuals of abscess of the right hand.  

In August 2009, the Board denied an increased rating for 
residuals of a right hand abscess.  The Veteran filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(Court).  In July 2010, the parties filed a Joint Motion for 
Partial Remand.  By Order dated in August 2010, the Court granted 
a Joint Motion for Partial Remand, remanding the Board's denial 
of increased rating for residuals of abscess of the right hand, 
insofar as it relates to a separate rating for a wrist disability 
characterized as carpal tunnel syndrome or thenar atrophy.

The Board notes that in the Joint Motion for Partial Remand, the 
Veteran expressly abandoned his claim for entitlement to an 
evaluation in excess of 10 percent for residuals of an abscess on 
the right hand, which manifests as scars.  As such, that issue is 
no longer in appellate status and will not be further addressed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




REMAND


The medical evidence of record shows that the Veteran has been 
diagnosed with carpal tunnel syndrome.  The Board notes the 
Court's order for the Board to consider whether the Veteran's 
carpal tunnel syndrome, also diagnosed as thenar atrophy, could 
be part of the disability picture caused by the Veteran's in-
service surgery, and thus potentially subject to a separate 
rating.

The Board has reviewed the evidence of record, and while a VA 
examiner, in a March 2007 opinion, opined that he was unable to 
state with any degree of certainty whether or not the Veteran's 
carpal tunnel syndrome symptoms stem from surgery while on active 
duty, the Board finds that a probative medical opinion dated in 
September 2010 indicates that an additional disability manifested 
by carpal tunnel syndrome is related to the service-connected 
residuals of abscess of the right hand.  That examiner indicated 
that carpel tunnel is certainly related to his injury and 
infection in Korea.  Therefore, the Board finds that the evidence 
supports a finding that the Veteran's carpal tunnel syndrome is 
related to the service-connected disability and consideration of 
whether a separate compensable rating for carpal tunnel syndrome 
or thenar atrophy is warranted.    

In light of the above, the Board finds that a VA examination is 
necessary to determine the current severity of the disability.  
As such, the issue of a separate rating for a wrist disability 
characterized as carpal tunnel syndrome or thenar atrophy is 
remanded for a VA examination.  In addition, any current 
treatment records should be obtained and added to the claims 
file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Contact the Veteran to request that he 
identify any pertinent post-service 
treatment records related to the claimed 
carpal tunnel syndrome or thenar atrophy.  
Any necessary release forms should be 
obtained.  The RO should attempt to obtain 
all identified records.  All such 
information, when obtained, should be made 
a part of the Veteran's claims folder.  If 
a negative response is obtained, it should 
be associated with the claims folder.

2.	Then schedule the Veteran for the 
appropriate VA examination.  The claims 
folder must be made available to the 
examiner.  All necessary tests and studies 
should be conducted.  The examiner is 
requested to review the records and should 
determine the current nature and severity 
of the Veteran's carpal tunnel syndrome or 
thenar atrophy, and describe all symptoms 
and physical findings associated with any 
currently found carpal tunnel syndrome or 
thenar atrophy of the right hand.  A 
complete rationale must be provided for 
each opinion expressed. 

3.	Then review the claims file to ensure that 
all of the foregoing requested development 
is completed, and arrange for any 
additional development indicated.  Then 
readjudicate the remaining claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




